Title: From James Madison to William C. C. Claiborne and James Wilkinson, 6 February 1804
From: Madison, James
To: Claiborne, William C. C.,Wilkinson, James



Gentlemen,
Department of State February 6th. 1804
Your several letters of December 8th. 20th. 27th. & Jany. 3. 9 have been duly received and laid before the President; and ⟨I have the pleasure to communicate⟩ to you his ap⟨pro⟩bation of your proceedings under the important Commission in which you are associated. The manner in which Louisiana has been put into the possession of the United States, is the more a subject for general congratulation, as some room had been given for apprehending that obstacles might have been thrown in its way. It is regretted however that any delay should have arisen in the delivery of the Archives, which are of a nature at once so important and so perishable; and still more that the orders relating to upper Louisiana should have been delayed. The President relies on your vigilance in compleating these and every other particular included in your trust, and that favorable reports thereon will be received in your ensuing communications. He relies also on your judgement and prudent firmness in deciding the several questions, whether of right or of delicacy which have already occurred or which may occur in the sequel of your transactions. It being presumed that the circumstances and considerations attending the former, can be better weighed on the spot than at this distance, he has not charged me with any instructions with respect to them, and the rather as instructions could not be expected to reach you before the occasions will have been over. With great Respect, I am, Gentlemen, Your Very Obedt Servt.
James Madison
  

   
   RC (ICHi); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM; torn. Words and letters in angle brackets are obscured by damage to the RC and are supplied from the letterbook copy.


